MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                          FILED
regarded as precedent or cited before any                                  Jul 06 2020, 8:57 am
court except for the purpose of establishing                                   CLERK
the defense of res judicata, collateral                                    Indiana Supreme Court
                                                                              Court of Appeals
estoppel, or the law of the case.                                               and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Andrea L. Ciobanu                                        Kelly A. Lonnberg
Ciobanu Law, P.C.                                        Stoll Keenon Ogden, PLLC
Indianapolis, Indiana                                    Evansville, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In Re the Marriage of:                                   July 6, 2020

Jeffrey E. Nelson,                                       Court of Appeals Case No.
                                                         19A-DR-2642
Appellant/Cross-Appellee-Respondent,
                                                         Appeal from the Vanderburgh
        v.                                               Superior Court
                                                         The Honorable J. Zach Winsett,
Julie A. Nelson,                                         Special Judge
                                                         Trial Court Cause No.
Appellee/Cross-Appellant-Petitioner.
                                                         82D01-1601-DR-32



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-DR-2642 | July 6, 2020                       Page 1 of 22
                                        Statement of the Case
[1]   Jeffrey Nelson (“Husband”) appeals the dissolution court’s final decree

      dissolving his marriage to Julie Nelson (“Wife”). Husband presents three issues

      for our review:


              1.       Whether the dissolution court abused its discretion when it
                       excluded his expert witnesses’ testimony.

              2.       Whether the dissolution court abused its discretion when it
                       divided the marital estate.

              3.       Whether the dissolution court erred when it did not award
                       Husband a setoff against Wife’s share of the marital estate.


[2]   Wife cross-appeals and requests attorney’s fees.


[3]   We affirm in part, reverse in part, and remand with instructions.


                                  Facts and Procedural History
[4]   This is the sixth appeal in this contentious dissolution action between Husband

      and Wife, who were married for four years and have been litigating their

      dissolution for just as long. In a prior appeal, where Husband appealed the

      court’s order finding him in contempt, this Court set out the relevant

      foundational facts and procedural history as follows:


              Husband and Wife married in Illinois on April 28, 2012. The
              day before their marriage, the parties executed a prenuptial
              agreement. On January 8, 2016, Wife filed a verified petition for
              dissolution of marriage as well as a motion for provisional order.
              Following a hearing, the trial court entered a provisional order

      Court of Appeals of Indiana | Memorandum Decision 19A-DR-2642 | July 6, 2020   Page 2 of 22
              that provided in relevant part that, during the pendency of the
              dissolution proceedings, Husband was to pay Wife’s monthly
              rent payments plus $2500 per month in spousal maintenance.
              Husband was also ordered to pay $20,000 in both current and
              prospective attorney’s fees to Wife’s counsel. Husband was
              granted temporary possession of the marital residence and was
              responsible for all debts and expenses associated therewith.

              Thereafter, Wife filed various motions and petitions requesting
              the trial court to interpret the parties’ prenuptial agreement and
              seeking other provisional relief, including additional attorney’s
              fees. Accordingly, the trial court has held multiple hearings and
              entered multiple provisional orders. Husband appealed each of
              those orders, and different panels of this Court have issued
              memorandum decisions on the narrow issues presented therein.
              See Nelson v. Nelson, No. 18A-DR-248, 2018 WL 4403437 (Ind.
              Ct. App. Sept. 12, 2018) [(“Nelson III”)]; Nelson v. Nelson, No.
              18A-DR-794, 2018 WL 4003368 (Ind. Ct. App. Aug. 9, 2018)
              [(“Nelson II”)]; Nelson v. Nelson, No. 82A01-1607-DR-1706, 2017
              WL 765900 (Ind. Ct. App. Feb. 28, 2017) [(“Nelson I”)].


      Nelson v. Nelson, No. 18A-DR-1577, 2019 WL 386414, at *1 (Ind. Ct. App. Jan.

      31, 2019) (“Nelson IV”).


[5]   At the final evidentiary hearing on Wife’s dissolution petition, which occurred

      over the course of six days beginning in November 2018 and concluded on July

      12, 2019, Wife testified and presented evidence, including expert testimony

      regarding the parties’ oil interests and the valuation thereof. Husband did not

      testify. And when Husband offered expert testimony regarding his oil interests,

      the trial court found that Husband’s witness did not qualify as an expert and

      excluded his testimony. On July 11, one day before the final day of the hearing,


      Court of Appeals of Indiana | Memorandum Decision 19A-DR-2642 | July 6, 2020   Page 3 of 22
      Husband notified Wife that he intended to call two previously unidentified

      expert witnesses, Terry White and Mr. Schmitt, 1 to testify at the hearing on July

      12. Due to the late notice, Wife objected to the witnesses’ testimony, and the

      dissolution court excluded them.


[6]   In its final decree, the dissolution court stated in relevant part as follows:


                6. Certain real and personal property was accumulated as a
                result of the marriage, which should be divided equitably by the
                court.

                7. There exists a valid prenuptial agreement which contains
                “Schedule A” and “Schedule [B]” which outlines the property of
                the parties at the time of marriage. The prenuptial agreement is
                attached to this order (Husband’s Exhibit A of 1/16/2019).

                8. The following property is non-marital in nature, and shall be
                awarded to the Husband, free and clear from any claim from the
                Wife:

                         a. Each and every item of property listed in Schedule
                         A of the prenuptial agreement;

                         b. Any property owned individually by Husband
                         prior to the date of marriage pursuant to the
                         prenuptial agreement.

                9. The following property is non-marital in nature, and shall be
                awarded to the Wife, free and clear from any claim from the
                Husband:




      1
          The record does not reveal Mr. Schmitt’s first name.


      Court of Appeals of Indiana | Memorandum Decision 19A-DR-2642 | July 6, 2020   Page 4 of 22
                 a. Any property owned individually by [Wife] prior
                 to the date of marriage pursuant to the prenuptial
                 agreement.

        10. The following property is marital property, and subject to
        division:

                 a. Real Estate and Residence located at 1000 Oak
                 Trace, Evansville, Indiana;

                 b. Real Estate located at 1220 Hillsdale Rd.,
                 Evansville, Indiana;

                 c. Certain furniture/personal property items;

                 d. Personal Vehicles of the parties obtained during
                 the marriage;

                 e. Certain Oil interests;

                 f. First Federal Bank Accts ending 9197, 3687.

                 g. Regions Bank Accts ending 2644, 9459, 2792.

        11. All other property not specifically listed in this order is non-
        marital property.

        12. The court initially presumes that an equal division of marital
        property between the parties is just and reasonable, and the
        prenuptial agreement requires an equal division of marital
        property between the parties.

        13. The Wife shall be the sole, exclusive owner of the real estate
        and residence located at 1000 Oak Trace, Evansville, Indiana,
        free and clear from any claim from the Husband. This property
        is valued by the court at $370,000.00.


Court of Appeals of Indiana | Memorandum Decision 19A-DR-2642 | July 6, 2020   Page 5 of 22
        14. The Husband shall be the sole, exclusive owner of the real
        estate located at 1220 Hillsdale Rd, Evansville, Indiana, subject
        to certain amounts that the Husband owes to the Wife and
        others. This property is valued by the court at $247,000.00.

        15. The court orders that the Husband shall be the sole and
        exclusive owner of First Federal and Regions Bank accounts as
        referenced below, free and clear from any claim from the Wife.
        The following joint bank accounts were in existence at the time
        of the filing of the dissolution, and the Court designates the
        following values to each account:

                 a. Regions Bank Acct. No. ending 2644 $3,236.94

                 b. First Federal Bank Acct. No. ending 9197
                 $26,800.18

                 c. Regions Bank Acct. No. ending 3687 $200.01

                 d. First Federal Bank Acct. No. ending 9459
                 $19,803.36

                 e. Regions Bank Acct. No. ending 2792 $83.93

                 f. TOTAL BANK ACCOUNTS $50,124.42

        16. The Wife is awarded, and therefore credited for purposes of
        asset allocation, $2000.00 from the bank accounts listed in the
        preceding paragraph. She withdrew $2000.00 from these
        accounts at or near the time of filing of the petition for
        dissolution. The Husband is awarded, and therefore credited for
        purposes of asset allocation, $48,124.42 from these bank
        accounts, which represents the remainder of the bank account
        values after deducting the Wife’s $2000.00 withdraw[al].

        17. The Husband shall have sole, exclusive possession and
        ownership of the “Morris Lease” oil lease. The Wife shall have

Court of Appeals of Indiana | Memorandum Decision 19A-DR-2642 | July 6, 2020   Page 6 of 22
        no rights, ownership, or responsibilities associated with the
        “Morris Lease”. The Wife shall not be responsible for any fines,
        fees, or any other costs associated with the “Morris Lease”.

        18. The Husband shall have the sole, exclusive possession and
        ownership of the following items [of] personal property free and
        clear from any claim from the Wife, and the court assigns the
        personal property the following values:

                 a. 2007 Mercedes CL550 $45,200
                 b. 2007 Mercedes CLK550 $10,000
                 c. 2014 Ford 250 Super Duty $54,594
                 d. Kubota Tractor $30,228
                 e. Wright Motor Car $20,509
                 f. Horchow Loveseats $8,898

                                                 ***

                 x. Total Personal Property HUSBAND $205,369.00

        19. The Wife shall have the sole exclusive possession and
        ownership of the following items of personal property, free and
        clear from any claim from the Husband, and the court assigns the
        personal property the following values:

                                                 ***

                 c. Leather Sofas, Old Hickory Tanner (at 700
                 Reserve) $4,000.00

                                                 ***

                 h. All other personal property remaining in the Home
                 $18,263.00

                 i. Total Personal Property WIFE $54,588.00


Court of Appeals of Indiana | Memorandum Decision 19A-DR-2642 | July 6, 2020   Page 7 of 22
                                                ***

        21. The Husband Shall be the sole owner of the following oil
        related assets, free and clear from any claim from the Wife, and
        the court considers these assets marital property, and assigns the
        following values to each:

                 a. Armstrong Spore $129.00
                 b. Armstrong Unit $233.00
                 c. Braselton-Armstrong Unit $28.00
                 d. Creamer Tract 10 $3,555.00
                 e. Darrell O Garrett Lease $40.00
                 f. Carl V Hardiman $1.00
                 g. Elmer Thompson Lease $28.00
                 h. FH Ackerman#1 Lease $1,072.00
                 i. Flora Clark Unit $5.00
                 j. JH Spore $40.00
                 k. Knowles Unit $123.00
                 l. Leo W. Dyball Lease $23.00
                 m. Luther Armstrong Lease $13.00
                 n. MA Knowles Lease $155.00
                 o. Mae Mauck Lease $18.00
                 p. Marvel Braselton Unit $53.00
                 q. Morris Lease $0.00
                 r. Moser-Spore Unit $20.00
                 s. North Owensville Pooled Leases $721.00
                 t. Robb Unit $979.00
                 u. Rosa Braselton Heris $1,363.00
                 v. Rosa G Braselton $20.00
                 w. Sharon Bolinn Stoltz et al Lease $49.00
                 x. Wagner Consolidated $83,555.00
                 y. William Marvel $692.00
                 z. Total Oil Related Assets allocated to HUSBAND
                 $92,915.00

                                                ***


Court of Appeals of Indiana | Memorandum Decision 19A-DR-2642 | July 6, 2020   Page 8 of 22
              27. Except as otherwise specifically stated in this order, each
              respective party shall be solely responsible for his or her own
              attorney’s fees.


      Appellant’s App. Vol. 3 at 4-9. This appeal ensued.


                                     Discussion and Decision
                                       Issue One: Expert Witnesses

[7]   Husband first contends that the dissolution court abused its discretion when it

      excluded two expert witnesses from testifying at the final hearing. Again,

      Husband first notified Wife of his intent to present testimony from White and

      Schmitt the day before the final day of the hearing. Wife objected to the

      experts’ testimony because Husband had a duty under Trial Rule 26(E)(1)(b) to

      supplement his response to an interrogatory asking Husband to identify “each

      expert” witness he expected to call. Appellee’s App. Vol. 2 at 8. Wife asked

      that the dissolution court exercise its discretion under Trial Rule 37 to exclude

      White’s and Schmitt’s testimony as a sanction for the late notice to Wife, which

      the court did.


[8]   As our Supreme Court has stated,


              Trial Rule 37 provides broad latitude for the trial court to impose
              sanctions to ensure cooperative discovery, and thus encompasses
              remedies which may be sought by or imposed against either
              party. See Ind. Trial Rule 37 (“Failure to make or cooperate in
              discovery: Sanctions”). Trial Rule 37(B) permits the trial court to
              “make such orders . . . as are just,” including “treating as a
              contempt of court the failure to obey,” “prohibiting [the
              disobedient party] from introducing designated matters into
      Court of Appeals of Indiana | Memorandum Decision 19A-DR-2642 | July 6, 2020   Page 9 of 22
              evidence,” “dismissing the action or proceeding or any part
              thereof, or rendering a judgment by default against the
              disobedient party” when that party “fails to obey an order to
              provide or permit discovery.” T.R. 37(B).


      Wright v. Miller, 989 N.E.2d 324, 327 (Ind. 2013). When challenged on appeal,

      trial court sanctions for failure to comply with court orders are reviewed for an

      abuse of discretion. Id. at 330. We presume that the trial court will act in

      accord with what is fair and equitable in each case, and thus we will only

      reverse if the trial court’s decision is clearly against the logic and effect of the

      facts and circumstances before the court, or if the trial court has misinterpreted

      the law. Id. The conduct and equities will vary with each case, and we thus

      generally leave that determination to the sound discretion of the trial courts. Id.


[9]   On appeal, Husband asserts that “he could not have recognized his need for

      rebuttal expert witnesses until [Wife’s expert] Mr. Pope testified during the June

      25, 2019 hearing and it became known to Husband that Mr. Pope’s calculations

      were clearly wrong” and that it was “unreasonably difficult for Husband to

      retain an expert witness” during “the short timeframe of seventeen days

      between the June 25, 2019 hearing . . . and the July 12, 2019 hearing[.]”

      Appellant’s Br. at 36. And Husband maintains that the late notice “did not

      place any harm on Wife.” Id. In his offer of proof to the dissolution court,

      Husband argued that White would have testified that Wife’s expert testimony

      regarding the valuation of the parties’ oil interests was “inaccurate in a way that

      harmed [Husband]” in “overvalu[ing] any asset that was deemed a marital



      Court of Appeals of Indiana | Memorandum Decision 19A-DR-2642 | July 6, 2020   Page 10 of 22
       asset[.]” Tr. Vol. 4 at 70. And Husband argued that Schmitt would testify

       regarding Husband’s income and the sources thereof.


[10]   Again, Husband did not testify at the final hearing. That he did not anticipate

       needing to call his own witnesses to testify regarding his oil interests and his

       income until after Pope testified on June 25 is baffling. While Husband may

       have had difficulty finding another expert witness between June 25 and July 11,

       Husband’s suggestion that he had no idea prior to June 25 of a need to rebut

       Wife’s expert witness is not well taken. Moreover, as we stated in Nelson IV,

       “our review of the record reveals that Husband has repeatedly interrupted,

       obstructed, embarrassed, and prevented the due administration of justice in

       these dissolution proceedings.” 2019 WL 386414, at *4. In light of Husband’s

       conduct, we cannot say that the dissolution court abused its discretion when it

       excluded White’s and Schmitt’s testimony at the final hearing.


                                 Issue Two: Division of Marital Estate

[11]   Husband next contends that the dissolution court abused its discretion when it

       divided the marital estate. Dissolution actions invoke the inherent equitable

       and discretionary authority of our trial courts, and, as such, we review their

       decisions with “substantial deference.” See, e.g., R.W. v. M.D. (In re Visitation of

       L-A.D.W.), 38 N.E.3d 993, 998 (Ind. 2015). Further,


               [w]hen reviewing valuation decisions of trial courts in dissolution
               actions, [our] standard of review [is as follows]: that the trial
               court has broad discretion in ascertaining the value of property in
               a dissolution action, and its valuation will not be disturbed absent
               an abuse of that discretion. Cleary v. Cleary, 582 N.E.2d 851, 852
       Court of Appeals of Indiana | Memorandum Decision 19A-DR-2642 | July 6, 2020   Page 11 of 22
               (Ind. Ct. App. 1991). The trial court does not abuse its discretion
               if there is sufficient evidence and reasonable inferences therefrom
               to support the result. Id. In other words, we will not reverse the
               trial court unless the decision is clearly against the logic and
               effect of the facts and circumstances before it. Porter v. Porter, 526
               N.E.2d 219, 222 (Ind. Ct. App. 1988), trans. denied. A reviewing
               court will not weigh evidence, but will consider the evidence in a
               light most favorable to the judgment. Skinner v. Skinner, 644
               N.E.2d 141, 143 (Ind. Ct. App. 1994).


       Quillen v. Quillen, 671 N.E.2d 98, 102 (Ind. 1996).


[12]   Initially, again, we note that Husband did not testify at the dissolution hearing,

       and, in support of his arguments on appeal, he largely relies on evidence

       introduced by Wife. Further, our consideration of Husband’s contentions on

       appeal is hindered by his failure to direct us to the relevant portions of the

       transcript demonstrating that he made certain arguments to the dissolution

       court to preserve issues for appeal. Despite these deficiencies, we address

       Husband’s five separate challenges to the dissolution court’s division of the

       marital estate.


                                        No Findings and Conclusions

[13]   Husband first contends that the dissolution court erred when it did not make

       findings and conclusions in support of the final decree pursuant to an Illinois

       statute. Husband acknowledges that neither party requested findings and

       conclusions. However, Husband asserts that, because the parties agreed that

       Illinois law would govern their prenuptial agreement, the dissolution court was



       Court of Appeals of Indiana | Memorandum Decision 19A-DR-2642 | July 6, 2020   Page 12 of 22
       required to make certain findings and conclusions under Illinois law. We

       cannot agree.


[14]   As Wife correctly points out, while Illinois law governs the substantive law in

       these proceedings, Indiana law governs procedural issues. See JKL Components

       Corp. v. Insul-Reps, Inc., 596 N.E.2d 945, 950 (Ind. Ct. App. 1992) (stating that a

       contract provision that an agreement is to be governed by the law of another

       state operates only to import the substantive law of that state; the procedural

       law of the forum state applies to procedural issues), trans. denied. Whether a

       trial court is required to enter findings and conclusions in a dissolution decree is

       a matter of procedure, not substance. See id. (“Laws which fix duties, establish

       rights and responsibilities among and for persons, natural or otherwise, are

       substantive in character, while those which merely prescribe the manner in

       which such rights and responsibilities may be exercised and enforced in a court

       are procedural”). And, in Indiana, dissolution courts are not required to sua

       sponte enter findings and conclusions in a dissolution proceeding. As such,

       Husband’s contention on this issue is without merit.


                                 Personal Property Other Than Oil Leases

[15]   Husband next contends that the dissolution court abused its discretion when it

       included certain personal property in the marital estate and assigned values to

       that property. In particular, Husband asserts that: two vehicles included in the

       marital estate were not owned by him at the time Wife filed the dissolution

       petition, namely, a Mercedes CL550 and a Ford truck, and they should have

       been considered nonmarital property; the dissolution court’s assigned values to
       Court of Appeals of Indiana | Memorandum Decision 19A-DR-2642 | July 6, 2020   Page 13 of 22
       those two vehicles were not supported by the evidence; a Kubota tractor

       included in the marital estate was not marital property; and the Horchow

       loveseats awarded to Husband are duplicative of the leather sofas awarded to

       Wife.


[16]   First, as to Husband’s argument that the two vehicles were not marital property,

       Husband’s daughter testified at the hearing that, while the two vehicles were in

       her name at the time the dissolution petition was filed, she later sold the

       vehicles and gave the proceeds to Husband. Thus, as Wife points out, the

       dissolution court was entitled to consider the transfer of those vehicles to

       Husband’s daughter to be a sham transfer. Moreover, the dissolution court was

       entitled to find Husband’s daughter’s testimony on the ownership of the

       vehicles not credible. And Wife presented evidence to support the court’s

       valuation of the vehicles.


[17]   Second, Wife presented evidence that the Kubota tractor was a marital asset,

       and Husband does not direct us to any evidence in the record to dispute that

       evidence. To the extent Husband relies on Wife’s attorney’s summary of his

       deposition testimony, that is not evidence.


[18]   Third, Husband does not direct us to any evidence to show that the “Horchow

       loveseats” awarded to Husband are the same as the “Leather Sofas” awarded to

       Wife. In sum, Husband asks that we reweigh the evidence, which we cannot

       do. Husband’s contentions on these items of personal property are without

       merit.


       Court of Appeals of Indiana | Memorandum Decision 19A-DR-2642 | July 6, 2020   Page 14 of 22
                                                  Real Property

[19]   Husband contends that the dissolution court erred when it valued the parties’

       real properties located at 1000 Oak Trace and 1220 Hillsdale. But Husband

       ignores the evidence that those properties were worth $370,000 and $247,000,

       respectively. In particular, Commissioner Charles Berger’s report to the court

       dated July 29, 2019, states that 1000 Oak Trace was appraised at $370,000.

       And Berger testified to the dissolution court that the parties had received an

       offer to purchase 1220 Hillsdale for $247,000. Again, Husband asks that we

       reweigh the evidence, which we cannot do.


                                                 Bank Accounts

[20]   Husband contends that the dissolution court abused its discretion when it

       included several bank accounts in the marital estate that should have been

       excluded as the parties’ separate property under the prenuptial agreement.

       However, Wife’s Exhibit 1, which the trial court admitted without objection

       from Husband, largely supports the dissolution court’s distribution and

       valuation of the parties’ joint bank accounts. As Wife points out, the court’s

       order is supported by the evidence but for a few scrivener’s errors: the account

       identified as Regions Bank account 3687 and valued at $200.01 is actually a

       First Federal Savings Bank account with that same account number and value;

       and the account identified as First Federal Savings Bank account 9459 and

       valued at $19,803.36 is actually a Regions Bank account with the same account

       number and value.



       Court of Appeals of Indiana | Memorandum Decision 19A-DR-2642 | July 6, 2020   Page 15 of 22
[21]   Wife also points out that the dissolution court “mistakenly referred to Regions

       Account #0234 as Account #2644.” Appellee’s Br. at 22. Wife presented

       evidence that Regions Bank account number 0234 had a value of $3,236.94 and

       belonged to Husband and his daughter. In the final decree, the dissolution

       court identified Regions Bank account number 2644 as a joint account worth

       $3,236.94. Wife avers that, while Regions Bank account number 2644 was her

       individual account and, thus, non-marital property, Regions Bank account

       number 0234 “is a joint account and must be viewed as marital.” Id. But the

       undisputed evidence presented to the dissolution court shows that Regions

       Bank account number 0234 was not a joint account. Accordingly, Husband is

       correct that the dissolution court erred when it included Regions Bank account

       number 0234 in the marital estate. We remand to the dissolution court to

       correct the errors listed above, which will require a recalculation of the marital

       estate to exclude from the marital pot and the distributions to Husband the

       $3,236.94 in the Regions Bank account number 0234 and a recalculation of the

       fifty-fifty division of the estate between the parties.


                                                    Oil Leases

[22]   Husband contends that the dissolution court abused its discretion when it

       identified as marital assets certain oil leases. In particular, Husband maintains

       that the oil leases identified in paragraph 21 of the decree as marital assets and

       awarded to Husband should have been excluded from the marital estate under

       the prenuptial agreement. We cannot agree.



       Court of Appeals of Indiana | Memorandum Decision 19A-DR-2642 | July 6, 2020   Page 16 of 22
[23]   First, with respect to the Morris Lease, which the court valued at $0 and

       awarded to Husband, Husband directs us to evidence that he had gifted the

       Morris Lease to Wife in 2014. And Husband asserts that, under the prenuptial

       agreement, gifts should be treated as nonmarital property. However, as

       Husband points out, in Nelson I, he asked this Court to interpret Section 3 of the

       prenuptial agreement regarding inter-spousal gifts. We observed that


               Section 3 of the Agreement . . . states that “any property . . .
               which is given to the spouse by retitling in the other spouse’s
               name or in the joint name of the parties . . . during the period of
               their marriage” is marital property. Appellant’s App. at 56.
               Accordingly, we find that, under the express terms of the
               Agreement, gifts may be made from one spouse to the other
               during marriage, and such gifts may be, but are not necessarily, the
               separate property of the recipient spouse.


       Nelson I, 2017 WL 765900, at *8 (emphasis added). We cannot say that the

       dissolution court abused its discretion when it found that the Morris Lease was

       a marital asset. Further, to the extent Husband contends that the court abused

       its discretion when it awarded the Morris Lease to Husband rather than to

       Wife, Husband does not support that contention with cogent argument.


[24]   Second, Husband contends that the dissolution court abused its discretion when

       it identified the Wagner Consolidated Lease as a marital asset because in 2013

       it “was transferred by a Quit Claim Deed . . . to the Nelson Family Trust,” of

       which Husband’s mother was the beneficiary. Appellant’s Br. at 33. However,

       Husband ignores Wife’s expert’s testimony that the quit claim deed only

       transferred some or all of the mineral interests in the Wagner Consolidated

       Court of Appeals of Indiana | Memorandum Decision 19A-DR-2642 | July 6, 2020   Page 17 of 22
       Lease but did not transfer ownership of the lease itself. And Wife’s expert

       examined production records showing income to Husband from the Wagner

       Consolidated Lease throughout the marriage, past the date of the quit claim

       mineral deed.


[25]   Finally, with respect to the other oil leases identified in paragraph 21 of the

       decree as marital assets, Husband does not direct us to any argument to the

       dissolution court or evidence in support thereof that those oil leases were not

       marital assets.2 Husband cannot now complain. See, e.g., Zavodnik v. Harper, 17

       N.E.3d 259, 264 (Ind. 2014) (holding party waived claim for failing “to show

       any effort to present his request to the trial court in the first instance as the

       Appellate Rules require.”) Further, Wife’s expert identified the oil leases as

       marital assets and presented evidence of their respective values. Neither

       Schedule A of the parties’ prenuptial agreement, which lists several oil leases to

       be excluded from the marital estate, nor Husband’s subsequent discovery

       responses indicate that any of the oil leases identified in paragraph 21 as marital

       assets were, in fact, non-marital assets. Indeed, in his offer of proof when the

       dissolution court excluded White’s testimony at the conclusion of the hearing,

       Husband stated that White would have presented evidence that conflicted with

       Wife’s expert’s valuations of the oil leases, but he did not dispute that the listed




       2
         Husband cites to Wife’s Exhibit 8, which includes “payment histories” relevant to the listed oil leases.
       Husband asserts “that the payments to Husband clearly predated the parties’ marriage” in 2012. Appellant’s
       Br. at 31. But Husband did not argue to the dissolution court that the payment histories prove that the oil
       leases identified in paragraph 21 of the decree are non-marital assets, and, in any event, Husband does not
       explain on appeal how the payment histories are definitive proof on this issue.

       Court of Appeals of Indiana | Memorandum Decision 19A-DR-2642 | July 6, 2020                  Page 18 of 22
       oil leases were marital property. For all of these reasons, Husband has failed to

       show that the dissolution court erred when it identified these oil leases as

       marital assets.


                                              Issue Three: Setoff

[26]   Finally, Husband contends that the dissolution court abused its discretion when

       it denied him a setoff against Wife’s share of the marital estate. Husband

       maintains that, pursuant to the parties’ prenuptial agreement, he is entitled to a

       setoff for paying off the mortgage on the home owned by Wife when they got

       married, as well as various expenses he paid on Wife’s behalf during the

       pendency of the dissolution. However, while Husband submitted his Exhibit O

       to the dissolution court, which his attorney described as “a summary exhibit of

       items that [he] is requesting setoff for,” Husband does not direct us to any

       argument to the dissolution court in support of the requested setoff. Tr. Vol. 4

       at 73-74.


[27]   Without any indication that Husband argued to the dissolution court the

       reasons why he is entitled to the setoff as claimed in his Exhibit O, we cannot

       say that the court abused its discretion when it denied Husband a setoff. See,

       e.g., Zavodnik, 17 N.E.3d at 264. As Husband points out, both the dissolution

       court and this Court in a prior appeal acknowledged Husband’s right to “argue

       for a setoff” at the final hearing. Appellant’s Br. at 39 (citing Nelson III, 2018

       WL 4403437, at *3) (emphasis added). But without any indication that

       Husband made such an argument to the dissolution court, Husband has not

       shown an abuse of discretion.
       Court of Appeals of Indiana | Memorandum Decision 19A-DR-2642 | July 6, 2020   Page 19 of 22
                                               Cross-Appeal
[28]   In her cross-appeal, Wife requests that we order Husband to pay “the entirety of

       Wife’s attorneys’ fees.” Appellee’s Br. at 46. In support, Wife cites the

       following provision in the parties’ prenuptial agreement: “Attorney Fees.

       Should either party retain counsel to enforce or prevent the breach of any

       provision of this Agreement, that party shall be entitled to reasonable attorney

       fees and costs for services rendered if such party prevails.” Appellant’s App.

       Vol. 3 at 17. Wife maintains that Husband’s dilatory tactics throughout these

       proceedings caused her to incur attorney’s fees that would have been less had

       “Husband complied with the parties’ Prenuptial Agreement and court orders[.]”

       Appellee’s Br. at 45. Wife asserts that, because she has only “sought the

       enforcement and application of the Prenuptial Agreement” during these

       proceedings, and because the court ultimately enforced the prenuptial

       agreement when it divided the marital estate equally, she is the “prevailing

       party” in this litigation and entitled to attorney’s fees. Id. at 46.


[29]   However, Wife does not cite any case law in support of her broad assertion that

       she is the “prevailing party” under the terms of the prenuptial agreement to

       support an award of all of her attorney’s fees. And under Illinois law, “[w]hen a

       dispute involves multiple claims, and both parties have won and lost on

       different claims, it is appropriate to find that neither party is the prevailing party

       and that an award of attorney fees to either would be inappropriate.” Linta v.

       Linta (In re Linta), 18 N.E.3d 566, 571 (Ill. App. Ct. 2014). Here, Wife ignores

       the fact that Husband prevailed or partially prevailed in three of his prior

       Court of Appeals of Indiana | Memorandum Decision 19A-DR-2642 | July 6, 2020   Page 20 of 22
       appeals. Thus, Wife’s contention that she is entitled to have Husband pay all of

       her attorney’s fees, without even an attempt to break out those sums expended

       in the course of the appeals where Husband prevailed is not well taken. Wife

       has not shown that she is entitled to “the entirety” of her attorney’s fees over

       the course of this litigation. Appellee’s Br. at 46. Moreover, Wife makes no

       contention that the dissolution court abused its discretion when it ordered that,

       with a few exceptions delineated in the decree, “each respective party shall be

       solely responsible for his or her own attorney’s fees.” Appellant’s App. Vol. 3

       at 9.


                                                   Conclusion

[30]   Husband has not satisfied his burden on appeal to show that the dissolution

       court abused its discretion when it excluded his expert witness testimony. And,

       other than one bank account erroneously included in the marital estate,

       Husband has not shown that the dissolution court abused its discretion when it

       divided the marital estate. Husband has waived his contention that the

       dissolution court abused its discretion when it denied his request for a setoff

       against Wife’s share of the marital estate.


[31]   As Wife points out, the dissolution decree contains some scrivener’s errors and

       erroneously includes a small non-marital bank account. We remand and

       instruct the court to correct the subheadings in paragraph 15 of the dissolution

       decree to read as follows:


               a. First Federal Bank Acct. No. ending 9197 $26,800.18
               b. First Federal Bank Acct. No. ending 3687 $200.00
       Court of Appeals of Indiana | Memorandum Decision 19A-DR-2642 | July 6, 2020   Page 21 of 22
               c. Regions Bank Acct. No. ending 9459 $19,803.36
               d. Regions Bank Acct. No. ending 2792 $83.93
               e. TOTAL BANK ACCOUNTS $46,887.47


       Accordingly, the dissolution court shall recalculate the marital estate to exclude

       the $3,236.94 in Regions Bank account number 0234, which was erroneously

       included as Regions Bank account number 2644 and is not a marital asset. And

       the court shall redistribute the marital assets to achieve the desired equal

       division.


[32]   Affirmed in part, reversed in part, and remanded with instructions.


       Kirsch, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-DR-2642 | July 6, 2020   Page 22 of 22